DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 20-25, 27-28 and 32 are pending. Claims 1-19, 26 and 29-31 and 33-38 are cancelled. Therefore, Claims 20-25, 27, 28, and 32 are presented for examination.

Election/Restrictions
Applicant elected without traverse Group II and the following species:
1. The compound of formula (I) recited in claim 20 as the compound of formula (I); 
2. Pill 1 at page 23 of the specification as the specific composition; 
3. The effective amount of the formula I compound ranges from 10 mg to 800 mg per day (e.g., claim 21); 
4. Oral as the specific route; 
5. Up to twice a day as number of times a day; and
6. Up to 10 years as the course of administration. 
See replies filed on 5/11/2020, 12/23/2019.

Priority
This application is the U.S. national phase of International Application No. PCT/RU2016/000783 filed 15 November 2016, which designated the U.S. and claims priority to RU Patent Application No. 2016107968 filed 4 March 2016, the entire contents of each of which are hereby incorporated by reference. 

Information Disclosure Statement
The Information Disclosure Statement(s) filed 2/17/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/17/2021, with respect to enablement of treating gambling with FClo have been fully considered and are persuasive.  The enablement rejection of 9/18/2020 has been withdrawn. 
Applicant’s arguments with respect to obviousness of the claims over Zapolski have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
New rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25, 27 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites the limitation for “treatment of a condition requiring selective inhibition of D4 and 5HT2A”. However, it is unclear which conditions are encompassed and which are precluded by the limitation. It is not clear whether the condition requiring selective inhibition of D4 and 5HT2A includes conditions that require inhibition of D4 and 5HT2A only, wherein no other inhibition of any other enzymes, receptors, etc. can occur or whether the other inhibition may occur in addition to inhibition of D4 and 5HT2A.

Claim Rejections - 35 USC § 102
New rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Valentek (WO 2013/070107- cited in 1/24/2019 IDS).

Claimed invention
Independent Claim 20 is drawn to a method of treatment a condition requiring selective inhibition of D4 and 5HT2A receptors (e.g., schizophrenia – see specification at p. 4:7-8), comprising administering to a patient a pharmaceutical 10composition
    PNG
    media_image1.png
    41
    30
    media_image1.png
    Greyscale
  (FClo) in an amount effective as selective antagonists of D4 and 5HT2A receptors, and at least one pharmaceutically acceptable carrier.

Prior art
Valentek teaches novel 5H-dibenzo[b,e][1,4]diazepine derivatives of formula (I) including 
    PNG
    media_image2.png
    55
    608
    media_image2.png
    Greyscale
(see Valentek, p. 14, lines 14-15), 
which translates to 11-(4-methylpiperazin-1-yl)-7-fluoro-8-chloro-5H-dibenzo[b,e][1,4]diazepine (see p. 6 of attached translation), which is fluoroclozapine 
    PNG
    media_image1.png
    41
    30
    media_image1.png
    Greyscale
 (FClo). These compounds are provided as antipsychotic anti-hallucinogenic agents in pharmaceutical composition containing effective amounts the compounds and inert ingredients.  See abstract. The compounds according to the invention are more effective than clozapine. Such derivatives are known for treating schizophrenia accompanied by numerous positive (delusions, hallucinations, thinking disorders, etc.). See p. 1.  See also Claims 8, 9, 12-14.

Claim Rejections - 35 USC § 103
New rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claim(s) 20-24, 27, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotondo et al. (“Clozapine for medication-related pathological gambling in Parkinson disease.” Movement Disorder (2010); Volume25 (Issue 12): Pages 1994-1995) in view of Valentek (WO 2013/070107- cited in 1/24/2019 IDS).

Claimed invention
Independent Claim 20 is drawn to a method of treatment a condition requiring selective inhibition of D4 and 5HT2A receptors (e.g., schizophrenia – see specification at p. 4:7-8), comprising administering to a patient a pharmaceutical 10composition
    PNG
    media_image1.png
    41
    30
    media_image1.png
    Greyscale
  (FClo) in an amount effective as selective antagonists of D4 and 5HT2A receptors, and at least one pharmaceutically acceptable carrier.

Prior art
Rotondo teaches clozapine is effective for improving pathological gambling in patients. Titrated dose amounts of 37.5 and 50 mg/day were shown to be effective. See p. 1995.

Rotondo, however, does not expressly teach fluoroclozapine 
    PNG
    media_image1.png
    41
    30
    media_image1.png
    Greyscale
  (FClo).

Valentek teaches novel 5H-dibenzo[b,e][1,4]diazepine derivatives of formula (I) including 
    PNG
    media_image2.png
    55
    608
    media_image2.png
    Greyscale
(see Valentek, p. 14, lines 14-15), 
which translates to 11-(4-methylpiperazin-1-yl)-7-fluoro-8-chloro-5H-dibenzo[b,e][1,4]diazepine (see p. 6 of attached translation), which is fluoroclozapine 
    PNG
    media_image1.png
    41
    30
    media_image1.png
    Greyscale
 (FClo). These compounds are provided as antipsychotic anti-hallucinogenic agents in pharmaceutical composition containing effective amounts the compounds and inert ingredients. The compounds according to the invention are developed as being more effective than clozapine. Such derivatives are known for treating schizophrenia accompanied by numerous positive (delusions, hallucinations, thinking disorders, etc.). See p. 1.  See also Claims 8, 9, 12-14. The compounds are provided in compositions further containing inert ingredients. See Claim 13.

One of ordinary skill in the art would have combined the references because Rotondo teaches therapeutic effectiveness of 37.5 and 50 mg clozapine in treatment of pathological gambling, while Valentek teaches analogues with very similar structures of clozapine that are more effective than clozapine. One of ordinary skill in the art would have found it obvious to replace clozapine for treating gambling pathology in Rotondo with similar amount of fluoroclozapine (FClo) of Valentek. One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because FClo is a derivative developed as being more effective than clozapine. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Regarding the claimed amount ranges in Claims 21-23, the effective amounts of clozapine may vary (e.g., 37.5, 50 mg/day) to provide desired therapeutic results. See Rotondo, p. 1995. One of ordinary skill in the art would have found it prima facie obvious to administer FClo in similar disclosed amounts of clozapine.  The dose amount of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal dose amount to achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. Here, Rotondo demonstrates that amounts may be titrated to obtain desired beneficial outcome. While Rotondo teaches administration of 75 mg provided no improvement in one patient, one of ordinary skill in the art would have reasonably sought to provide this amount to a patient given that FClo is disclosed as being more effective than FClo by Valentek.
 
The daily amounts described by Rotondo would have clearly suggested once daily administration. Therefore, the limitation of once daily administration of Claim 24 is rendered obvious by Rotondo.

Regarding Claim 27, wherein the course of administration is from 2 weeks up to 10 tears, Rotondo teaches that clozapine obtained beneficial improvement at about 1 month, 6 months. One of ordinary skill in the art would have understood that administration of the agent should continue until desired beneficial results are obtained, including administration of about 1 month.


B.	Claim(s) 20-25, 27, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotondo et al. (“Clozapine for medication-related pathological gambling in Parkinson disease.” Movement Disorder (2010); Volume25 (Issue 12): Pages 1994-1995) in view of Valentek (WO 2013/070107- cited in 1/24/2019 IDS) as applied to Claims 20-24, 27, and 32 above, further in view of Mulligan et al. (US 20110172210 A1).

Claimed invention 
Claim 25 depends from Claim 20 and requires twice/day administration. Claim 28 depends from Claim 20 and claims different routes of administration (e.g., oral). 

Prior art
The combination of Rotondo and Valentek suggests treating pathological gambling with FClo as outlined above. Their combination does not teach twice/day administration or a specific route of administration. 
However, Mulligan teaches clozapine titration methods to obtain rapid titration of clozapine including with oral administration (see 0003) and once or twice daily administration (see 0016, 0081-0082) to obtained desired therapeutic dose within a period of time. See Claim 1.
One of ordinary skill in the art would have found it obvious to combine the teachings of Mulligan, Valentek and Rotondo because both Rotondo and Mulligan describe the use clozapine therapy for different psychological conditions, while Valentek discloses FClo can be used as a more effective agent than clozapine. Mulligan further teaches methods of titrating to obtain therapeutic amounts more quickly that include oral administration and twice daily administration. One of ordinary skill in the art would have thus found it obvious to administer the therapeutic agent at regimens described by Mulligan in order to optimize quicker therapeutic amounts. 

Double Patenting
Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-25 27, 28, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10391101. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims and the instant claims teach treatment of schizophrenia including treatment-resistant form thereof by administering a composition containing compounds including 11-(4-methyl piperazine-1-yl)-7-fluoro-8-chloro-5H-dibenzo[b,e][1,4]diazepine (FClo). The amount of FClo is administered at a daily amount of 50-300 mg. See Claim 1. 
Claims 21-23 are dependent from Claim 20, wherein the effective amount of the formula I compound ranges from 10-800 mg/day, 50-600 mg/day and 70-200 mg/day, respectively.  Zapolski teaches 50-300 mg and more specifically, 300 mg. See Claims 1 and 5. Dosing starts at 25 mg with gradual does escalation until achieving the desired therapeutic effect. See col. 17:44-45. While 70-200 mg/day is not explicitly taught, the teaching of 50-300 mg overlaps the claimed amount of 70-200 mg/day. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Here, a prima facie case of obviousness exists due to the clear overlap of 70-200 mg/kg. Furthermore, 100 mg FClo compositions are exemplified in the form of a tablet and a capsule. See Table 1 and Table 2.
Regarding Claims 1024 and 25, wherein the daily dose is administered to a patient once or twice a day. Zapolski teaches that the pharmaceutical compositions are administered once or multiple times at intervals, for example, 1 to 4 times per day, clearly inferring with adequate specificity administration of the agent 1, 2, 3 or 4 times a day. See col. 17:48.
Claim 28 depends from Claim 20, wherein the administration is carried out orally, intramuscularly, intravenously, using transdermal therapeutic systems. The pharmaceutically acceptable carrier may be in various forms depending on the way of administration. It is desirable to prepare the pharmaceutical compositions in a single dosage form, preferably suitable for oral or parenteral administration. See col. 17:20-24.

Response to arguments
The ODP rejection is still deemed to be proper and is, therefore, maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629